Citation Nr: 1635058	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-27 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected lumbosacral strain.

2.  Entitlement to a rating in excess of 20 percent for service-connected cervical spine disability.

3.  Entitlement to an initial rating in excess of 20 percent for service-connected radiculopathy of the left upper extremity.

4.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a bilateral knee condition.

5.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for bilateral shoulder condition.

6.  Entitlement to service connection for a bilateral knee condition. 

7.  Entitlement to service connection for a bilateral shoulder condition. 
8.  Entitlement to service connection for hemorrhoids, to include as secondary to service-connected lumbar spine and cervical spine disabilities.

9.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to August 1998.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  During the course of the appeal, radiculopathy of the left upper extremity was granted in a June 2015 rating decision, effective October 29, 2010.

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In September 2011, the Veteran submitted a statement that was requesting total disability due to his thoracic spine.  In light of the Court's holding in Rice, the Board has considered a TDIU claim as part of the Veteran's pending increased rating claims and has accordingly listed the raised TDIU claim as an issue.

The Veteran testified before the undersigned Veterans Law Judge via video conference hearing in June 2016.  A transcript of that hearing has been associated with the claims file.  During this testimony the Veteran's representative expressed an interest in appealing the initial rating for the left upper radiculopathy claim, as it was associated with the cervical spine disability already appeal.  Therefore, in the instant case, the issue of radiculopathy of the left upper extremity is also considered to be on appeal.  

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of reconsideration of the Veteran's temporary total assignment for his lumbar spine disability has been raised by the record in an August 2016 claim, respectively, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of increased ratings for the Veteran's lumbar spine, cervical spine, radiculopathy, and TDIU, as well as service connection for a bilateral knee condition, bilateral shoulder condition, and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  In a February 2006 decision, the RO denied the Veteran's request to reopen a claim for service connection for a bilateral knee condition.  The decision is final.

2.  Assuming its credibility, the evidence associated with the claims file subsequent to the February rating decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection a bilateral knee condition.

3.  In a May 2007 decision, the RO denied the Veteran's request to reopen a claim for service connection for a bilateral shoulder condition.  The decision is final.

4.  Assuming its credibility, the evidence associated with the claims file subsequent to the  May 2007 rating decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection a bilateral shoulder condition.


CONCLUSIONS OF LAW

1.  The February 2006 decision that denied the Veteran's request to reopen a claim for service connection for a bilateral knee condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence having been presented, the claim for service connection for a bilateral knee condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  The May 2007 decision that denied the Veteran's request to reopen a claim for service connection for a bilateral shoulder condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

4.  New and material evidence having been presented, the claim for service connection for a bilateral shoulder condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  As the claims for service connection for bilateral knee and shoulder conditions are reopened herein, any error in providing appropriate notice or assistance is harmless error.

Analysis

Final decisions may only be reopened on the basis of new and material evidence.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Bilateral knee condition

In February 2006, the Veteran's request to reopen a claim for service connection for a bilateral knee condition was denied because there was no new and material evidence that treatment records received showed an in-service incurrence.  Evidence of record at the time of that decision included service treatment records and VA medical center records.  The Veteran did not appeal the denial, nor did he submit new and material evidence within one year of the decision.  Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As such, the February 2006 rating decision became final.

Since the February 2006 Rating Decision, evidence submitted includes VA medical center records, and hearing testimony.  During the hearing the Veteran stated that he was in a skiing accident during service, after which he needed physical therapy and that he still had problems in his knees, including fluid in them.  Assuming the credibility of the evidence above for the sole purpose of determining whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the February 2006 decision and could not have been considered by prior decision makers.  Moreover, it is material as these records, including the hearing testimony, address the possibility of an in-service occurrence leading to a current condition, an element of service connection that was previously unsubstantiated.  

New and material evidence having been received, reopening of the previously denied claim of service connection for a bilateral knee condition is warranted.  As will be discussed below, additional development is required prior to addressing the underlying merits of the claim.

Bilateral Shoulder Condition 

In May 2007, the Veteran's request to reopen a claim for service connection for a bilateral shoulder condition was denied because there was no evidence that treatment records received showed an in-service incurrence.  Evidence of record at the time of that decision included service treatment records and private treatment records.  The Veteran did not appeal the denial, nor did he submit new and material evidence within one year of the decision.  Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As such, the May 2007 rating decision became final.

Since the May 2007 Rating Decision, evidence submitted includes VA medical center records, private shoulder treatment records showing impingement, a rotator cuff tear, and posterior labrum lesion, resulting in surgery; and hearing testimony.  During the hearing the Veteran noted that he dislocated his shoulder twice during service, and that it was aggravated after service to the point where he needed shoulder surgery.  Assuming the credibility of the evidence above for the sole purpose of determining whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the May 2007 decision and could not have been considered by prior decision makers.  Moreover, it is material as these records, including the hearing testimony, address the possibility of an in-service occurrence leading to a current condition, an element of service connection that was previously unsubstantiated.  
New and material evidence having been received, reopening of the previously denied claim of service connection for a bilateral shoulder condition is warranted.  As will be discussed below, additional development is required prior to addressing the underlying merits of the claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee condition is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a bilateral shoulder condition is reopened.


REMAND

First, the Veteran stated that he receives social security disability benefits for his spine.  See June 2016 hearing.  The duty to assist requires that VA make all necessary efforts to obtain all updated and relevant records in the possession of a Federal agency.  38  U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). This includes records of the Social Security Administration (SSA), when deemed relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Therefore, the records must be obtained.  38 C.F.R. § 3.159(c)(2) (2015).

The Veteran also stated at his hearing that he applied for vocational rehabilitation, which the claims file confirms with a May 2014 deferred rating decision requesting the files; however, any resulting files do not appear to be associated with the claims file.  Given that the Veteran may have applied for or underwent vocational rehabilitation, these records are relevant to the issues on appeal, including his claim that his service-connected disabilities preclude him from working.  Therefore, upon remand, any vocational rehabilitation files, or files related to a claim for vocational rehabilitation benefits should be obtained.

Third, the Veteran stated at his hearing that he had received physical therapy for his bilateral knee condition.  These records should be obtained upon remand.  

Next, the Veteran stated at his hearing that he never received the letter notifying him that he was scheduled for a new examination in November 2015 to determine the current severity of his spine disabilities, and thus did not attend the examination.  Therefore, upon remand, the Veteran should be afforded new VA examinations with notice to determine the current severity of his service-connected lumbar and cervical spine disabilities, as well as his service-connected left upper extremity radiculopathy. 

Next, the Veteran has not yet been afforded VA examinations for his claimed bilateral knee, shoulder, or hemorrhoid disabilities.  The Veteran has in-service instances of shoulder subluxation and knee swelling in his service treatment records, and current shoulder and knee disabilities.  Therefore, he should be afforded a VA examination to determine the nature and etiology of his claimed disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  He also should be afforded a VA examination for hemorrhoids, which he claimed during his June 2016 hearing were caused by the pain medication he takes for his service-connected spine disabilities.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Request, directly from the Social Security Administration, copies of any adjudication on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.

2.  Obtain any outstanding vocational rehabilitation files pertaining to the Veteran and associate them with the electronic claims file.

3. With appropriate authorization from the Veteran, obtain his physical therapy records related to his bilateral knee condition. 

4.  The Veteran should be afforded a VA examination to determine the current symptoms and severity of his service-connected lumbar strain AND cervical spine disabilities.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

All indicated studies, including range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.  If such is not feasible, the examiner should explain why.

The examiner should indicate whether the Veteran's lumbar strain or cervical spine disability is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should also provide information concerning the severity of the service-connected left upper extremity radiculopathy.

The examiner should comment on whether there is any other neurological abnormality associated with the spine disabilities, to include but not limited to bladder or bowel impairment. 

The examiner must also provide an assessment of the Veteran's functional limitations due to his lumbar strain, cervical spine disability, and radiculopathy, as they may relate to his ability to function in a work setting and to perform work tasks. 

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

5.  Arrange for an appropriate VA examiner to examine the Veteran and provide an opinion, with supporting rationale, as to the nature and etiology of the Veteran's claimed bilateral knee condition.  A report should be prepared and associated with the Veteran's VA claims folder.  The examiner should indicate on the examination report that the claims folder was reviewed in conjunction with the examination. 

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral knee condition began in or is etiologically related to any incident of the Veteran's military service.

6.  Arrange for an appropriate VA examiner to examine the Veteran and provide an opinion, with supporting rationale, as to the nature and etiology of the Veteran's claimed bilateral shoulder condition.  A report should be prepared and associated with the Veteran's VA claims folder.  The examiner should indicate on the examination report that the claims folder was reviewed in conjunction with the examination. 

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral shoulder condition began in or is etiologically related to any incident of the Veteran's military service.

7.  Arrange for an appropriate VA examiner to examine the Veteran and provide an opinion, with supporting rationale, as to the nature and etiology of the Veteran's claimed hemorrhoids.  A report should be prepared and associated with the Veteran's VA claims folder.  The examiner should indicate on the examination report that the claims folder was reviewed in conjunction with the examination. 

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hemorrhoids began in or are etiologically related to any incident of the Veteran's military service.

The examiner must provide also an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hemorrhoids were either (1) caused by or (2) is aggravated by the Veteran's service-connected spine conditions and the medication that he takes for them.

Attention is directed to the June 2016 hearing, during which the Veteran stated that the pain medication he takes for his spinal disabilities has made him constipated, which has resulted in hemorrhoids. 

If the examiner determines that the Veteran's hemorrhoids are aggravated by either the Veteran's service-connected spine disabilities, the examiner should report the baseline level of severity of the nerve condition prior to the onset of aggravation.  If some of the increase in severity of the hemorrhoids is due to the natural progress of the disability, the examiner should indicate the degree of such increase in severity due to the natural progression of the hemorrhoids.  

8.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


